Citation Nr: 0517057	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-00 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Wymes, Esq.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, granted the veteran service connection for PTSD and 
assigned a 10 percent disability evaluation effective from 
December 15, 1998.  

The veteran expressed disagreement with the initial 
evaluation assigned.  By a rating decision in July 2001, the 
RO increased the veteran's disability evaluation for PTSD to 
30 percent, effective from December 15, 1998.  The Board 
remanded the case in December 2002 to schedule the veteran 
for a personal hearing at the RO, which, through his 
attorney, was waived, thereby withdrawing the hearing 
request.  The Board again remanded the case in June 2003 to 
the RO, for notice compliance under the Veterans Claims 
Assistance Act of 2000.  In December 2003, the RO granted an 
increased evaluation of 50 percent for the veteran's service-
connected PTSD, effective from August 12, 2003, and issued a 
supplemental statement of the case (SSOC).  

In a decision dated on May 27, 2004, the Board 
recharacterized the issue of entitlement to an increased 
evaluation for PTSD to show the applicability of the staged-
rating procedure, in order to comply with the decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the May 27, 2004, decision the Board granted an initial 
evaluation of 50 percent from December 15, 1998, to August 
11, 2003, and a 70 percent evaluation on and after August 12, 
2003, for PTSD.  The Board also remanded the issue of 
entitlement to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The Board's decision as to the schedular 
rating was effectuated by a rating decision in July 2004 
wherein the RO incorporated the findings and conclusions of 
the Board's May 2004 decision.  

Our review of the file finds that a December 16, 2004, rating 
decision notes that a special review of the veteran's file 
was mandated on December 15, 2004.  The RO noted that in the 
July 2004 rating decision, which effectuated the Board's May 
2004 decision, the evaluations under a staged rating were 
increased to a 50 percent evaluation effective December 15, 
1998, and to a 70 percent evaluation effective August 12, 
2003.  The RO noted that its decision had provided inadequate 
reasons and bases to the veteran and his representative 
regarding the effective dates assigned for the increased 
evaluations.

Accordingly, based upon a review of the evidence, which 
included the Board's May 2004 decision wherein the Board had 
granted the increased ratings and assigned the effective 
dates, the RO increased the evaluation for PTSD to 
70 percent, effective December 15, 1998.  The RO denied 
entitlement to an extra-schedular rating for PTSD.  The RO 
indicated in its December 16, 2004, rating decision that its 
decision was based on the evidence, and the fact that the 
veteran had filed a timely and proper appeal supported an 
effective date of December 15, 1998, the date he first filed 
his claim for service connection for PTSD.  The RO, however, 
had also identified a copy of a petition for extraordinary 
relief in the nature of a writ of mandamus dated in October 
2004 as a claim for increase, and, in the December 2004 
notice of the December 2004 rating decision, the RO stated 
that a decision had been made on the claim for an increase in 
his service-connected compensation received on May 27, 2004 
(the date of the Board decision).  

Notwithstanding the above, the Board's May 27, 2004, decision 
as to the assignment of a 70 percent schedular evaluation for 
PTSD was a final decision.  38 U.S.C.A. § 7104(b) (West 
2002).  In a rating decision on December 16, 2004, the RO 
again denied an increased rating above 70 percent, and also 
denied an extra-schedular rating.  There is no notice of 
disagreement with the RO's December 16, 2004, rating 
decision.  Therefore, although the RO certified in April 2005 
that the issue on appeal was an increased rating for PTSD to 
include entitlement to an extra-schedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1), the only issue properly on 



appeal before the Board is entitlement to an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1), which the Board 
previously remanded to the RO and which has now been returned 
for further appellate review.

Most recently, the veteran's representative notified the Los 
Angeles RO that the veteran had relocated to Georgia, and 
requested that jurisdiction over the claim be transferred to 
the Atlanta, Georgia, RO.  

On the veteran's substantive appeal received in January 2001 
and signed by his attorney, he requested a hearing before a 
member of the Board of Veterans' Appeals at a local VA office 
(a Travel Board hearing).  In May 2001, however, the veteran 
withdrew in writing his request for a Travel Board hearing.  
Regulations provide that a veteran may withdraw a hearing 
request at any time before the date of the hearing.  See 38 
C.F.R. § 20.704(e) (2004).


FINDING OF FACT

1.  The competent and probative evidence of record shows that 
the veteran has a full-time job, has worked at the same place 
of business for nineteen years, and has not had frequent 
hospitalizations for PTSD.

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extra-schedular evaluation for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
1155, 5103a, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  In this case, the VCAA 
and its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 
1344 (Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 
117 Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 
353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court of Appeals 
for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The veteran had filed a claim for service connection for PTSD 
which was granted by the RO in a January 2000 rating 
decision, prior to the passage of the VCAA.  The issue 
currently before the Board arose from the veteran's 
disagreement with the evaluation assigned when service 
connection was granted.  

In VAOPGCPREC 8-2003, cited above, the VA General Counsel, 
citing the PVA case, supra, reasoned that there is nothing in 
the language of 38 U.S.C.A. § 5103, or in the VCAA's 
legislative history, indicating Congressional intent to 
require VA to give section-5103(a) notice when VA receives an 
NOD which relates to a "downstream element" of a claim, 
i.e., an earlier effective date or the particular disability 
evaluation assigned to the service-connected disability.  The 
General Counsel's rationale was that an NOD is not received 
at the beginning of the claim process, but is the means by 
which a claimant who is dissatisfied with VA's decision on a 
claim initiates an appeal to the Board.

In any event, however, considering both the decision of the 
Court in Pelegrini and the opinion of the General Counsel, 
the Board finds that, to whatever extent the VCAA may be 
applicable to this case, the requirements of the VCAA have 
been satisfied in this matter, as discussed below.  

Notwithstanding the apparent inapplicability of the VCAA with 
regard to the duty to notify in this instance, the veteran 
has nevertheless been notified, by means of the discussions 
in the statement of the case (SOC) dated in April 2000 and in 
the supplemental statements of the case (SSOC) issued in July 
2001, May 2002, August 2002, December 2003, and February 2005 
issued during the pendency of this appeal, of the applicable 
law, what the evidence must show in order to substantiate his 
claim, and the reasons for the rating evaluation assigned for 
his PTSD and the denial of an extra-schedular evaluation.  He 
also received VCAA notice in June 2003 as to the information 
necessary to substantiate his claim for an increased 
evaluation for PTSD, and he was informed of the evidence and 
information VA had already received.  Further, he was 
informed of what evidence VA is responsible for obtaining and 
what he could do to assist in the process.  Furthermore, the 
SSOC issued in May 2002 also contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

In December 2004 and February 2005, the veteran was again 
notified as to what information and evidence he could submit 
and what information and evidence VA would make reasonable 
efforts to obtain on his behalf, and that he was to provide 
enough information about the records so that VA could request 
them from the person or agency that had them.  He was 
notified that:  "It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  He was 
further notified that if he had any evidence in his 
possession that pertained to his claim, to please send it to 
the RO.  

The Board therefore believes that appropriate notice has been 
provided in this case.  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, slip op. at 27.  
The notices properly conveyed the essence of the regulation.  
They complied with the three statutory notice elements, and 
were in compliance with the fourth notice element, as set 
forth in 38 C.F.R. § 3.159(b)(1).  The letters gave notice of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim.  In addition, the 
regulation was provided in the May 2002 SSOC.    See 
Mayfield, supra. 

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  He has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In December 2004, the veteran's 
attorney wrote that he could not think of any other relevant 
evidence that could be submitted on the issue of extra-
schedular compensation under 38 C.F.R. § 3.321(b)(1) at this 
time, and waived the 30 day waiting period to submit further 
evidence on this issue. 

In a February 2002 letter, the veteran's attorney stated that 
in January 2001 the veteran had requested a BVA hearing, then 
in May 2001 withdrew a request, which he had never made, for 
a Travel Board hearing.  

The evidence of record shows that the veteran, through his 
attorney, requested a personal hearing before a Hearing 
Officer (HO) or a Decision Review Officer (DRO).  An informal 
conference was held with a DRO in May 2002, and a written 
record of that conference is in the claims file.  However, as 
there was no indication in the file that the veteran had 
requested an informal conference in lieu of a personal 
hearing, and based upon correspondence from the veteran's 
attorney that appeared to be insisting that a hearing be 
conducted, the Board remanded the claim in December 2002 for 
the RO to schedule the veteran for a personal hearing to be 
conducted by a HO at the RO.  The veteran and his attorney 
were notified that a formal hearing was to be scheduled.  In 
December 2002, the veteran's attorney notified the RO and the 
Board that the veteran wished to waive the hearing, which in 
essence was a withdrawal of the hearing request.  The 
veteran's attorney requested that the case be returned to the 
Board for adjudication.  

In April 2003, the veteran's attorney sent a letter, with 
enclosures, to the Board that stated that his client had 
first requested a hearing at the RO in June 2000 and still 
had yet to have any hearing.  The enclosures included an 
outline prepared by the attorney two years earlier, according 
to the attorney "when [the veteran] was still under the 
impression that he was going to be afforded either a DRO 
hearing or a BVA hearing at LARO" and that he had had 
neither.  The veteran's attorney wrote in March and April 
2004 that the veteran had requested a DRO hearing on the 
extra-schedular issue and still had not had that hearing.  
The attorney requested that a DRO conference by phone be held 
to afford the veteran the opportunity to explain the 
"unusual disability factors" that apply to his claim.  
However, as previously stated, the veteran had withdrawn his 
request for a Travel Board hearing in May 2001 and, after 
notification in December 2002 that an RO hearing was to be 
scheduled, the veteran's attorney waived the hearing.  

If any of the veteran's attorney's correspondence could be 
viewed as re-requesting a personal hearing at the RO, whether 
before an HO, a DRO, or a Member of the Board, the attorney 
made it perfectly clear in letters dated in February and 
April 2005 that the veteran wanted his case returned to the 
Board immediately, that he waived any further personal 
hearing at the RO, and that he wanted an expeditious decision 
by the Board.  Thus, all due process considerations with 
regard to the veteran's right to request a hearing have been 
met.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

The veteran is service-connected for PTSD, evaluated as 70 
percent disabling effective from December 1998.

In the information provided in December 1998 with his 
original claim for entitlement to PTSD, the veteran indicated 
that he had worked for several different companies during the 
period from 1968 to June 1986, including a period of 
approximately ten years with the City of Los Angeles, and 
later he had been re-employed by the City of Los Angeles from 
June 1986 to the date of furnishing that information.  He 
also indicated that his post-service treatment history for 
PTSD was at a Vietnam Veterans Outreach (VVO) facility in 
1982, and at a different VVO facility in 1992. 

In February 1999, he reported a similar post-service 
employment history, although he noted that he had been 
working for the City of Los Angeles since June 1985, until 
the date of submission of the information.  He also indicated 
receiving treatment for PTSD at a VVO in 1982-1983 and at a 
VVO in 1992.  

At a VA Compensation and Pension (C&P) examination in June 
1999, he reported that he was working for the City of Los 
Angeles.  He described functioning well on the job since he 
did not have to deal with other people.  His job as a system 
administrator did not require that he interact or socialize 
with people very frequently.  He said he had attended 
meetings at a VVO Center.  

In June 2000, and in a substantive appeal received in January 
2001, the veteran's attorney contended that the veteran was 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) based on the degree of earning capacity 
impairment he had suffered due exclusively to his service-
connected PTSD.  The veteran's attorney contended that the 
veteran has been trapped at the Senior Systems Programmer 
level and denied promotion to a management level due to 
symptoms and conditions directly caused by his service-
connected PTSD.

At a VA examination in June 2001, the veteran reported that 
he felt he had been hindered in his job because he did not 
get along well with people.  He reported attending a VVO 
group in 1982 for six to eight months, and then going again 
in 1992 for a couple of months.  A few years earlier he had 
gone to VA but stayed in two separate groups only a month or 
two each.  He had not been on medications for psychiatric 
problems.  He admitted to nearly assaulting a co-worker.  In 
a discussion, the examiner noted that the veteran's symptoms 
and the disturbances caused clinically significant distress, 
including lack of promotions because of an inability to work 
with others.  The examiner further noted that while the 
veteran seemed to be aggressive, hostile, and omnipotent, he 
had been able to get along well enough in the job that he 
did, and to provide an adequate living for himself and his 
family.  

A written report of an informal conference between the 
veteran and a Decision Review Officer (DRO) in May 2002 shows 
that the DRO explained the conditions under which 38 C.F.R. 
§ 3.321(b)(1) would be considered.  The agreed-upon action 
was that the veteran would discuss his appeal with his 
attorney, who would submit a written response.  

VA outpatient treatment records from May to November 2002 
show that in May 2002 the veteran complained of worsening 
insomnia, and then feeling somewhat tired at work.  He said 
he could not deal with co-workers, became upset easily, and 
remained irritable.  He reported having pulled one of the co-
workers by his necktie four years earlier.  The only friends 
he had were ex-military buddies.  He felt overwhelmed with 
social interaction.  Recently, he had been asked to deal with 
co-workers in groups and seminars, as compared to working 
solely with computers, and this had been stressful.  He had 
been referred to a PTSD program but did not enter one, as he 
did not want any group treatment and could not go during the 
daytime because he worked full-time during the day.  He was 
referred to clinics at Vet Centers with evening hours, but he 
was not interested in attending there.  He had sporadically 
taken medication for sleep, but also indicated that the 
medication was too strong and he could not go to work the 
following day.  The medication was changed.  

The veteran's attorney wrote in April 2003 that the schedular 
evaluations are inadequate to compensate the veteran for his 
earnings impairment, which is due exclusively to his service-
connected PTSD.  He contended that the veteran's PTSD had 
caused marked interference with his employment as it had 
caused him to be frozen for some years at Senior Systems 
Programmer and denied promotion to a management level, which 
had dramatically impaired his earning capacity.  He gave 
examples of co-workers who started working there at the same 
time as the veteran, and of employees who previously had 
reported directly to the veteran, who had been promoted to 
management.  Evidence of commendations from the veteran's 
employer presented in January 1993 and August 1997 were 
submitted.   

The veteran was afforded a VA Compensation and Pension 
examination in August 2003.  He reported receiving medication 
for insomnia.  He had received no other psychiatric treatment 
for his PTSD diagnosis since the last rating examination in 
June 1999.  He reported that he worked full-time as a senior 
systems programmer and held his current job since May 1986.  
He worked on his own, and stated that others had learned to 
leave him alone.  He had received commendations for technical 
excellence but, due to his inability to deal with people, he 
had been unable to advance into management.  He reported no 
problems with work attendance or punctuality.  He had 
significant problems accepting supervision at work.  Recently 
he had trouble planning ahead and finishing projects.  His 
job was now more overwhelming than five years earlier.  He 
also reported problems with fatigue as a result of poor 
sleep.  He was always tired and had a lack of focus.  The 
examiner noted that the veteran's symptoms led to problems 
with concentration and attention to tasks at work.  His 
symptoms at the time of the examination were extremely 
distressing to the veteran, and caused impairment in his 
ability to work, his social functioning, and his emotional 
adjustment and general quality of life.  

The veteran had been referred for an outpatient visit and, 
when he was seen in September 2003, it was noted that he was 
receiving no current treatment.  He complained of 
concentration problems and difficulty focusing at work.  He 
denied having had any psychiatric hospitalization.  
Periodically, he had taken medication for 1-2 years for 
sleep, which was helpful.  He reported working as a computer 
systems programmer for 28 years.  He reported increased 
stress at work due to lack of concentration.  He complained 
of concentration problems and difficulty focusing at work in 
October 2003.  

In May 2004, the Board remanded the issue of entitlement to 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
for further development.  In June 2004, the veteran's 
attorney provided evidence of the civil service salary levels 
for the veteran's position and for the two management level 
positions immediately above the veteran's current position.  

Pursuant to instructions in the Board's remand, in December 
2004, the RO requested that the veteran furnish employment 
records verifying that he experiences marked interference 
with employment or that he has had frequent periods of 
hospitalization due to his service-connected PTSD.  He was 
notified that the evidence could include lost time or sick 
leave used due to PTSD, and any medical records showing 
periods of hospitalization.   

In December 2004, the veteran's attorney replied to the 
development letter stating that he had previously submitted 
accounts of several PTSD related incidents at the veteran's 
place of employment, which had caused him to be frozen out of 
any management position; three commendations for the quality 
of his work, brief descriptions of four individuals whom the 
veteran had trained and had been promoted to management, and 
civil service salary levels for the veteran's current 
position and the two management levels above his current 
position for every year from 1998.  The attorney stated that 
he could not think of any other relevant evidence that could 
be submitted on the issue of extra-schedular compensation 
under 38 C.F.R. § 3.321(b)(1) at this time, and he waived the 
30-day waiting period to submit further evidence on this 
issue.   

As noted above, in February and April 2005 the veteran's 
attorney wrote that the veteran wanted his case returned to 
the Board immediately, that he waived any further personal 
hearing at the RO, and that he wanted an expeditious decision 
by the Board.  

III. Pertinent legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.

The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  For the application of this schedule, 
accurate and fully descriptive medical examinations are 
required, with emphasis upon the limitation of activity 
imposed by the disabling condition.  Over a period of many 
years, a veteran's disability claim may require ratings in 
accordance with changes in laws, medical knowledge, and his 
or her physical or mental condition.  It is thus essential, 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history.  
38 C.F.R. § 4.1.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

IV.  Analysis

The veteran is in receipt of a 70 percent evaluation 
effective from December 15, 1998.  The medical findings 
related to PTSD did not demonstrate that the veteran's 
service-connected disabilities were more severely disabling 
than represented by the current 70 percent evaluation as 
determined by the Board in May 2004 and the RO in a December 
2004 rating decision.  The determination was based upon 
consideration of applicable provisions of the Rating 
Schedule.  

The veteran contends that the schedular evaluation is 
inadequate to compensate him for his earnings impairment, 
which is due exclusively to his service-connected PTSD.  He 
contends that due to his PTSD has induced impaired judgment 
and inability to maintain effective work relationships, he 
has been denied promotion to a management level, and has been 
frozen at the level of Senior Systems Programmer.  The 
veteran has argued that the Rating Schedule is inappropriate 
or inadequate to evaluate the severity of his PTSD; however, 
the record does not substantiate that this is an exceptional 
or unusual case where the schedular evaluation is found to be 
inadequate.  

The Court has held that the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The governing criteria for such an award require a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.

Although the present appeal does not involve an issue as to 
the schedular rating assigned, the Board will here set out, 
for reference purposes, the current Rating Schedule criteria 
for a 70 percent disability rating for PTSD, found at 38 
C.F.R. § 4.130 (2004):

Occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms of PTSD as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that 
is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene, difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); or an inability to establish 
and maintain effective relationships.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The medical evidence 
does not show, and it is not alleged, that this case presents 
such an exceptional or unusual disability picture due to 
frequent periods of hospitalization for PTSD as to render 
impractical the application of the regular schedular 
standards.  We acknowledge that the veteran is shown to have 
significant difficulties at work as a result of his 
psychiatric disability; however, the symptoms giving rise to 
these difficulties are squarely contemplated by the rating 
criteria supporting a 70 percent rating, as discussed above, 
with no unusual factors.  

The veteran contends that his case presents an exceptional or 
unusual disability picture of marked interference with 
employment because, due to his PTSD, he is unable to advance 
at his place of employment beyond his current level.  The 
evidence of record shows that the veteran has not had marked 
interference with obtaining and retaining employment.  He has 
maintained steady, full-time, gainful employment since his 
discharge from service, and has worked at his current job 
since May 1986.  The veteran is in receipt of a 70 percent 
disability evaluation.  The rating evaluation assigned under 
the Rating Schedule compensates for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the assigned grade of disability and the 
limitation of activity imposed by the disabling condition.  A 
high rating in itself is a recognition that the impairment 
imposes a serious limitation on the activity of employment.  

Accordingly, the Board concludes that referral of this case 
to the Under Secretary or the Director, C&P Service, for 
assignment of an extra-schedular evaluation for PTSD is not 
warranted.  The schedular rating criteria are adequate for 
evaluating this case.  The case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


